EXAS




Honorable Tom Bass                Opinion No. M-63
Chairman
School Districts Committee        Rer    Whether H.B. 489 requires
House of Representatives                 30 days notification before
Austin, Texas                            introduction under Article
                                         III, Section 57 of the Texas
                                         Constitution and related
Dear Representative Bass:                questions.

          Your request for an opinion relates to the con-
stitutionality of H.B. 409 of the 60th Legislature, and as
to whether the same requires 30 days notification before intro-
duction as provided in Article III, Section 57 of the Texas
Constitution.

          R.B. 489 is a Bill to be entitled an Act, 're-
lating to the election of school trustees in certain inde-
pendent school districts &aving two hundred thousand
(200,000) or more scholastics according to the last scholastic
census and wherein there is situated a city having a population
of nine hundred thousand (900,OOO)~or more inhabitants ac-
cording to the last Federal Censug; amending Sections 2,
3, and 4, Chapter 339, Acts of the 52nd Legislature, 1951,
as amended (Article 277413, Vernon's Texas Civil Statutes);
and declaring an emergency."

          Senate Bill 233 of the 52nd Legislature, 1951,
codified as Article 2774b, Vernon's Civil Statutes, (the
Act which this Bill amends) was passed upon by this office,
and it was held in Attorney General's Opinion R-2323 (1951)
that Senate Bill 233 as then drafted, was a local and special
law contravening Section 56 of Article III, Constitution of
Texas, as the Bill was limited to a city having a certain
population or more according to the 1950 Federal Census. This
opinion further stated that an amendment to the Bill to the
effect that the population is to be governed by the last
                            - 295 -
Hon. Tom Bass, page 2 (M-63)



preceding Federal Census, rather than the 1950 Federal Census
would remove the constitutional defect in the Bill. Before
Senate Bill 233 was enacted into law, it was amended in ac-
cordance with the Attorney General's suggestion.

          H-B. 489 merely changes the method of electing the
Trustees, and you are therefore advised that H.B. 489 is
constitutional and does not violate the provisions of Article
III, Sections 56 and 57 of the Constitution of Texas or any
other provision of the Texas Constitution.

                         SUMMARY

          H.B. 489, amending Sections 2, 3, and 4,
     Chapter 339 of the 52nd Legislature, 1951, as
     amended, is constitutional.




                                         rney General of Texas

Prepared by John H. Banks
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Hawthorne Phillips, Chairman
W. V. Geppert, Co-Chairman
Wade Anderson
Malcolm Quick
Terry Goodman
Linward Shivers

STAFF LEGAL ASSISTANT
A. J. CARUBBI, JR.



                             -   296 -